             Case 2:20-cv-04055-GAM Document 20 Filed 11/25/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


MELVIN JOHNAKIN,

Plaintiff,

v.

UNITED STATES POSTAL SERVICE, et al.
                                                            Case No. 20-cv-4055
Defendants.




              STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE

        The parties to this action, acting through counsel, and pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii), hereby stipulate, in consideration of the parties’ settlement agreement,

see ECF No. 18, to the dismissal with prejudice of this action, with each party to bear its own

attorneys’ fees and costs.



Dated: November 25, 2020                     Respectfully submitted,

                                             /s/ Michael T. van der Veen                 ______
                                             Michael T. van der Veen, Esq. (Pa. Bar. No. 75616)
                                             1219 Spruce Street
                                             Philadelphia, PA 19107
                                             (215) 545-1000
                                             mtv@mtvlaw.com

                                             Attorneys for Plaintiff
Case 2:20-cv-04055-GAM Document 20 Filed 11/25/20 Page 2 of 3




                           JEFFREY BOSSERT CLARK
                           Acting Assistant Attorney General

                           WILLIAM M. McSWAIN
                           U.S. Attorney for the
                           Eastern District of Pennsylvania

                           ERIC WOMACK
                           Assistant Branch Director, Federal Programs Branch

                           /s/ John Robinson
                           JOSEPH E. BORSON
                           KUNTAL V. CHOLERA
                           ALEXIS ECHOLS
                           DENA ROTH
                           JOHN ROBINSON (D.C. Bar No. 1044072)
                           Trial Attorney
                           U.S. Department of Justice
                           Civil Division, Federal Programs Branch
                           1100 L Street, NW
                           Washington, D.C. 20005
                           (202) 616-8489
                           john.j.robinson@usdoj.gov

                           Attorneys for Defendants
             Case 2:20-cv-04055-GAM Document 20 Filed 11/25/20 Page 3 of 3




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


MELVIN JOHNAKIN,

Plaintiff,

v.

UNITED STATES POSTAL SERVICE, et al.,
                                                         Case No. 20-cv-4055
Defendants.




                                   [PROPOSED] ORDER

        Pursuant to the parties’ stipulation, IT IS HEREBY ORDERED that this action is

dismissed with prejudice.



                                           Honorable Gerald Austin McHugh
                                           United States District Judge
